SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 11, 2007 Only Nature’s Best International, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) DELAWARE 000-51189 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 800 W. Rainbow Blvd., Suite 308 Las Vegas, Nevada 89107 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ISSUER TELEPHONE NUMBER) 4400 Route 9 South, #1000 Freehold, New Jersey 07728 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) FORWARD LOOKING STATEMENTS This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 4.01. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT (1) Previous Independent Auditors: (i) On June 11, 2007, Gately & Associates, LLC ("Gately") was dismissed as the independent auditor for the Company and replaced by Webb & Company, P.A. ("Webb") as our principal independent auditors. This decision to engage Webb was ratified by the majority approval of our Board of Directors. (ii) Gately’s report on the financial statements for the year ended January 31, 2006 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting principles but included an explanatory paragraph reflecting an uncertainty because we had yet to generate any revenue, and our shareholders funded any shortfalls in our cash flow on a day to day basis. These factors raise substantial doubt about our ability to continue as a going concern. (iii) Our Board of Directors participated in and approved the decision to change independent accountants. Since the Company’s inception on February 2, 2005, including its review of financial statements for the quarter ending October 31, 2006, there have been no disagreements with Gately on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Gately would have caused them to make reference thereto in their report on the financial statements. (iv) During the most recent review periods, including the interim period subsequent to October 31, 2006 and through June 11, 2007, there have been no reportable events with us as set forth in Item 304(a)(i)(v) of Regulation S-K. (v) We have requested that Gately furnish us with a letter addressed to the SEC stating whether or not it agrees with the above statements. A copy of such letter is filed as an Exhibit to this Form 8-K. (2) New Independent Accountants: (i) We have engaged Webb, of Boynton Beach, Florida, as our new independent auditors as of June 11, 2007. Prior to such date, we, did not consult with Webb &
